202 F.2d 149
Signa JOHNSON, Administratrix of the Estate of GeorgeJohnson, Deceased,v.the BALTIMORE & OHIO RAILROAD COMPANY, Appellant.
No. 10842.
United States Court of Appeals Third Circuit.
Argued Feb. 2, 1953.Decided Feb. 16, 1953.

Marvin D. Power, Pittsburgh, Pa.  (Margiotti & Casey, Pittsburgh, Pa., on the brief), for appellant.
P. J. McArdle, Pittsburgh, Pa.  (James P. McArdle, Pittsburgh, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and GOODRICH and KALODNER, Circuit Judges.
PER CURIAM.


1
It appears clearly that the order appealed from is not a final decision within the purview of Section 1291, Title 28, U.S.C., nor is it within any exception specified by Section 1292.  The order also is not within the purview of Rule 54(b) of the Federal Rules of Civil Procedure, 28 U.S.C., the issue of damages having been reserved by the court below.  Accordingly an order was entered on February 12, 1953, D.C. Pa., 106 F.Supp. 166, dismissing the appeal for want of jurisdiction and remanding the case to the court below for such further proceedings as may be appropriate.